TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 27, 2015



                                     NO. 03-15-00149-CV


                                 Evangelos Pagonis, Appellant

                                                v.

         The Judicial Branch Certification Commission f/k/a The Court Reporter’s
                              Certification Board, Appellee




   APPEAL FROM THE JUDICIAL BRANCH CERTIFICATION COMMISSION
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This appears to be an attempt to appeal a decision by the Judicial Branch Certification

Commission. Having reviewed the record, it appears that the Court lacks jurisdiction over the

appeal. Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.